 Case 1:19-cv-00121-JTN-SJB ECF No. 53 filed 03/31/20 PageID.263 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN

 DAVID McNEES #685766,

           Plaintiff,                       NO. 1:19-cv-121
 v
                                            HON. JANET T. NEFF
 GREGORY TORREY, JOHN QUIGLEY
 and JOSHUA VANWYCK,                        MAG. SALLY J. BERENS

           Defendants.

 David Sloan McNees #685766                 Joseph Y. Ho (P77390)
 Plaintiff in Pro Per                       Assistant Attorney General
 Lakeland Correctional Facility             Attorney for MDOC Defendants
 141 First Street                             Torrey, Quigley & VanWyck
 Coldwater, MI 49036                        Michigan Dep’t of Attorney General
                                            MDOC Division
                                            P.O. Box 30217
                                            Lansing, MI 48909
                                            (517) 335-3055
                                            HoJ@michigan.gov
                                                                                  /
                   MDOC DEFENDANT TORREY’S OBJECTIONS TO
             (#48) SUPPLEMENTAL REPORT & RECOMMENDATION

      MDOC Defendant Gregory Torrey, through counsel, brings the following

objections to the Magistrate Judge’s February 28, 2020, Supplemental Report and

Recommendation (R&R) (R. 48), on Torrey’s motion for partial summary judgment,

pursuant to 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b), and W.D. Mich. LCivR.

72.3(b):

Objection No. 1: Torrey’s motion should be dismissed as moot upon the
filing of the Amended Complaint.
      On January 3, 2020, the magistrate judge granted Plaintiff David McNees’

motion to supplement his complaint and ordered that he file an amended complaint

(R. 40); on January 16, 2020, McNees filed his amended complaint (R. 41). The
 Case 1:19-cv-00121-JTN-SJB ECF No. 53 filed 03/31/20 PageID.264 Page 2 of 4



amended complaint supersedes the original complaint. Glass v. The Kellogg Co.,

252 F.R.D. 367, 368 (W.D. Mich. 2008). “Because the original complaint has been

superseded and nullified, there is no longer a live dispute about the propriety or

merit of the claims asserted therein; therefore, any motion to dismiss such claims is

moot.” Id. Accordingly, this Court should deny Torrey’s motion as moot.

Objection No. 2: Grievance Number LCF-18-11-1156-2z did not exhaust any
claims of retaliation against any individuals
      If this Court chooses to address the merits of Torrey’s motion, Torrey object to

the R&R’s recommendation insofar as it recommends that the Court find that LCF-

18-11-1156-2z exhausted McNees’ claim that Torrey retaliated against him by

refusing to reinstate him to his previous position, an claim not raised at Step I. The

R&R acknowledges that McNees did not mention retaliation in Step I, but states

that language in Step III appeal was sufficient to raise the issue of retaliation:

      Defendant Torrey is correct that the Step I grievance did not hint at
      retaliation, but Plaintiff’s Step III appeal stated that Defendant Torrey
      was “still punish[ing]” Plaintiff by not returning Plaintiff to his “vegan
      cook” position.

It is undisputed that, in any the grievance filings and any steps, McNees did not

allege that any individual engaged in “retaliation” or that any individual

“retaliated” against him. Also, McNees did not allege what can reasonably

understood as elements of a retaliation claim in any of the grievance filings. See

Thaddeus-X v. Blatter, 175 F.3d 378, 394–95 (6th Cir. 1995) (holding that to

establish a retaliation claim, plaintiff must demonstrate that: (1) he engaged in

protected conduct, (2) the defendants took an adverse action against him “that

would deter a person of ordinary firmness from continuing to engage in that


                                           2
 Case 1:19-cv-00121-JTN-SJB ECF No. 53 filed 03/31/20 PageID.265 Page 3 of 4



conduct,” and (3) the adverse action was motivated at least in part by the plaintiff’s

protected conduct). It is unclear to Torrey how McNees’ vague allegation that

Torrey was “still punish[ing]” McNees was sufficient to alert MDOC that McNees is

alleging retaliation against Torrey. The reasonable reading of grievance LCF-18-11-

1156-2z is that McNees is requesting his job back, and not that is alleging that

Torrey or anyone else is retaliating against him. Moreover, the fact that McNees

specifically alleged retaliation in grievance LCF-18-11-1133-17b (which McNees

submitted before he submitted LCF-18-11-1156-2z) undermines the notion that

McNees alleged retaliation in LCF-18-11-1156-2z. Accordingly, the Court should

reject the R&R insofar as it recommends that McNees sufficiently alleged

retaliation in LCF-18-11-1156-2z.


                  CONCLUSION AND RELIEF REQUESTED
      For the reasons explained above, MDOC Defendant Torrey respectfully

requests that the Court reject February 28, 2020, Report and Recommendation and

dismiss Torrey’s motion as moot. If the Court chooses to address the merits of the

Report and Recommendation, Torrey requests that the Court reject it insofar as it

recommends that LCF-18-11-1156-2z exhausted administrative remedies for

McNees’ claim that MDOC personnel retaliated against him by failing to reinstate

him to his previous position.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General


                                              /s/Joseph Y. Ho

                                          3
 Case 1:19-cv-00121-JTN-SJB ECF No. 53 filed 03/31/20 PageID.266 Page 4 of 4



                                             Joseph Y. Ho
                                             Assistant Attorney General
                                             Attorneys for MDOC Defendants
                                             Michigan Dep’t of Attorney General
                                             MDOC Division
                                             P.O. Box 30217
                                             Lansing, MI 48909
                                             (517) 335-3055
Date: March 31, 2020                         P77390

                     CERTIFICATE OF SERVICE (E-FILE)
I hereby certify that on the 31st day of March 2020, I electronically filed MDOC
Defendants’ Objection’s to the February 28, 2020, Supplemental Report and
Recommendation (R. 48) together with this Certificate of Service with the Clerk of
the Court using the ECF system, which will provide electronic copies to parties of
record and a hard copy of same has been placed in First-Class Mail, postage paid,
fully addressed to non-ECF recipients as follows:

                          David Sloan McNees #685766
                          Lakeland Correctional Facility
                                141 First Street
                              Coldwater, MI 49036

                                       /s/ Joseph Y. Ho
                                       Joseph Y. Ho (P77390)
                                       Assistant Attorney General
                                       Attorneys for MDOC Defendants
                                       MDOC Division
                                       P.O. Box 30217
                                       Lansing, MI 48909
                                       (517) 335-3055
                                       hoj@michigan.gov
Date: March 31, 2020                   P77390




                                         4
